Citation Nr: 1428645	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-10 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a bilateral ankle disability.  

3.  Entitlement to service connection for a right shoulder disability.  

4.  Entitlement to service connection for a stomach muscle injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1989 to June 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a Central Office hearing in November 2012; a transcript of the hearing is associated with the claims file.  

The Board notes that the matter of entitlement to service connection for a low back disability was previously denied in an unappealed August 1999 rating decision.  Ordinarily this decision would be final.  38 U.S.C.A. § 7105 (West 2002).  However, under the provisions of 38 C.F.R. § 3.156(c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  See 38 C.F.R. § 3.156(c).  As VA subsequently received relevant service treatment and personnel records, VA is required to reconsider this matter without requiring new and material evidence to reopen the claim, and the matter has been characterized accordingly.  

In June 2007 correspondence, the Veteran appears to have raised entitlement to service connection for a right wrist disability.  In addition, at the November 2012 hearing, the Veteran raised the matters of entitlement to service connection for pes planus, a gynecological disability, hypertension, and gastroesophageal reflux disease.  Such issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After a review of the evidence of record, the Board finds that additional development is necessary prior to adjudication of the matters on appeal.  

The Board notes that the Veteran's service treatment records are largely incomplete, particularly for the period from 1989 to 1994.  [The Board notes that the Veteran has indicated, with supporting lay statements, that her treatment records were destroyed in a motor vehicle accident.  See, e.g., November 2007 correspondence by the Veteran.]  During this period, personnel records show that the Veteran was stationed at: 
 
Ft. Gordon, Georgia from July 1989 to March 1990; 
Ft. Huachuca, Arizona from March 1990 to November 1991; 
Korea from November 1991 to January 1993; 
Ft. Bragg, North Carolina from January 1993 to July 1994; 
Ft. Gordon from July to September 1994; and 
Puerto Rico from September 1994 to September 1996.  

In September 2010 and January 2011, the RO submitted a request through the Personnel Information Exchange System (PIES) for any service treatment records from 1989 to 1994.  Specifically, the RO requested service treatment records from Ft. Gordon for 1989, Ft. Huachuca for 1990, and Yongsan, Korea for 1992.  It was indicated that a search for treatment records for Ft. Gordon was conducted for 1989, but that no records were located.  To date, it does not appear that there has been a response for records for Ft. Huachuca and Yongsan, Korea.  Nonetheless, based on the above-noted tours of duty at the various locations, the requested searches do not appear to have been all-inclusive.  Additional follow-up should be undertaken.  


Regarding the Veteran's claim for service connection for a stomach muscle injury, the Board notes that her available service treatment records include a March 1995 report of medical examination that noted the Veteran's complaint that she suffered torn ligaments of the stomach at Ft. Bragg.  At the November 2012 hearing, she testified that there is a noticeable physical "drooping" on the right side of her stomach from the injury.  The record also includes the Veteran's post-service statements that she injured her stomach muscles during service during physical conditioning testing and moving furniture.  See June 2007 correspondence.  In light of the evidence noted above, the Board finds that a VA examination is necessary regarding the claim for a stomach muscle injury.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the Veteran's claim for service connection for a low back, bilateral ankle and right shoulder disability, the Board notes that most recently she was afforded an examination on behalf of VA in January 2011.  The examiner provided diagnoses of right shoulder strain and bilateral ankle strain, and opined that there was no evidence that such disabilities were the result of her active service or due to any treatment received during active service.  Since, however, the service treatment records may be incomplete and the examiner did not appear to consider the relevant lay statements, the report may not be considered complete.   

Finally, any additional, pertinent VA treatment records should either be made accessible in an electronic file or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate entity for any available service treatment records relating to the Veteran for the period of her service at Ft. Gordon after 1989; at Ft. Huachuca after 1990; and in the Republic of Korea after 1992.  The efforts undertaken should be documented together with the responses received.  

2. The Veteran should be asked to identify the places at which she has received post-service medical care for the claimed disabilities, copies of the records of which should be sought.  It appears this would include treatment at the VA facility in Augusta, Georgia, as well as treatment at the Eisenhower Army Medical Center.  

3. After the above has been completed, schedule the Veteran for an appropriate VA examination(s) to determine the current nature, onset and likely etiology of any low back, bilateral ankle, right shoulder, and stomach muscle injury disabilities found to be present.  The claims file should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current low back, bilateral ankle, right shoulder, and stomach muscle injury disabilities are related to or had their onset in service.  In this regard, the examiner should note and address the Veteran's reported onset of her disabilities during service.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's current low back and bilateral ankle disabilities were caused or aggravated by her service-connected bilateral knee disabilities.  

A complete rationale for all opinions expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

4. Thereafter, readjudicate her low back, bilateral ankle, right shoulder, and stomach muscle injury disability claims.  If any benefit sought on appeal is not granted in full, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


